 1
 2
                                                               June 5, 2019
 3
 4                                                                    CSI



 5
 6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:19-MJ-02062
     UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
     IAN HOFFMAN,
16
                        Defendant.
17
18
19                                             I.
20         On May 16, 2019, Defendant Ian Hoffman (“Defendant”) made his initial
21   appearance in this district on the Complaint filed in the United States District Court
22   for the Eastern District of California, Eastern District Case No. 2:19-MJ-00073.
23   Private counsel Kenneth Jay Kahn made a special appearance representing
24   Defendant. On the parties’ agreement, the Court continued the detention hearing
25   to May 17, 2019. On May 17, 2019, Defendant was represented by Kenneth Kahn.
26   On the parties’ agreement, the Court continued the detention hearing to May 21,
27   2019. On May 21, 2019, the Court appointed Deputy Federal Public Defender
28   Isabel Bussarakum to represent Defendant. On the parties’ agreement, the Court
 1   continued the detention hearing to May 24, 2019. On May 24, 2019, upon
 2   Defendant’s request, the Court relieved Isabel Bussarakum of her duties and
 3   Defendant was represented by privately-retained counsel Andrew R. Flier. On the
 4   parties’ agreement, the Court continued the detention hearing to June 5, 2019.
 5         On June 5, 2019, the Court conducted a detention hearing based ona
 6   motion by the Government pursuant to 18 U.S.C. § 3142(e) in a case alleging that
 7   there is no condition or combination of conditions that reasonably will assure the
 8   appearance of the defendant as required, and the safety or any other person and the
 9   community. Defendant was represented by Andrew R. Flier.
10         The Court concludes that the Government is entitled to a rebuttable
11   presumption that no condition or combination of conditions reasonably will assure
12   the defendant’s appearance as required and the safety or any person or the
13   community [18 U.S.C. § 3142(e)].
14
15                                            II.
16         The Court finds that Defendant has not rebutted the Presumption and that no
17   condition or combination of conditions reasonably will assure:
18                      ‫ ܆‬the appearance of the defendant as required;
19                      ‫ ܈‬the safety of any person or the community.
20         The Court bases its conclusions on the following:
21            x Defendant’s possession of unregistered weapons;
22            x Reasonable inferences from the evidence presented that Defendant:
23                   o Attempted to sell an unregistered assault rifle to a third party;
24                   o Attempted to traffic in sex and/or prostitution;
25                   o Attempted to solicit the assault of a third party.
26   ///
27   ///
28   ///

                                               2
 1                                          III.
 2         In reaching this decision, the Court considered: (a) the nature and
 3   circumstances of the offense(s) charged, including whether the offense is a crime
 4   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
 5   substance, firearm, explosive, or destructive device; (b) the weight of evidence
 6   against the defendant; (c) the history and characteristics of the defendant; and
 7   (d) the nature and seriousness of the danger to any person or the community. [18
 8   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
 9   the U.S. Pretrial Services Agency.
10
11                                            V.
12         IT IS THEREFORE ORDERED that Defendant be detained until trial. The
13   defendant is remanded to the custody of the U.S. Marshal for forthwith removal to
14   the Eastern District of California. Defendant will be committed to the custody of
15   the Attorney General for confinement in a corrections facility separate, to the
16   extent practicable, from persons awaiting or serving sentences or being held in
17   custody pending appeal. Defendant will be afforded reasonable opportunity for
18   private consultation with counsel. On order of a Court of the United States or on
19   request of any attorney for the Government, the person in charge of the corrections
20   facility in which defendant is confined will deliver the defendant to a United
21   States Marshal for the purpose of an appearance in connection with a court
22   proceeding. [18 U.S.C. § 3142(i).]
23
24
     Dated: June 5, 2019                    _____/s/_______________________
25
                                            HON. MARIA A. AUDERO
26                                          UNITED STATES MAGISTRATE JUDGE
27
28
                                                3
